  Case 19-10865-elf           Doc 41-1 Filed 10/08/20 Entered 10/08/20 15:16:45            Desc
                                   Main Document Page 1 of 4




                              UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF PENNSYLVANIA

IN RE:         John A D’Andrea, Jr                   CASE NO.: 19-10865-elf
                           Debtor.
                                                     CHAPTER 13
               SN Servicing Corporation as
               servicer for U.S. Bank Trust          JUDGE: Eric L. Frank
               National Association, as Trustee of
               Chalet Series III Trust               HEARING DATE:
                                                     November 3, 2020 at 9:30 am
                              Movant
               v.                                    OBJECTION DEADLINE:
                                                     October 22, 2020
               John A D’Andrea, Jr,
               Christina M. D’Andrea - Co-Debtor
               William C. Miller - Trustee
                             Respondents.


                          MOTION FOR RELIEF FROM THE
               AUTOMATIC STAY AND RELIEF FROM THE CO-DEBTOR STAY


          SN Servicing Corporation as servicer for U.S. Bank Trust National Association, as

Trustee of Chalet Series III Trust (together with any successor and/or assign, “Movant”) hereby

moves this Court for an Order (i) pursuant to 11 U.S.C. § 362(d)(1) and 11 U.S.C. §1301,

vacating the automatic stay and co-debtor stay to permit Movant to enforce its mortgage on the

Debtor’s premises located at 26 Cliff Road, Levittown, PA 19057 (the “Property”), (ii) modifying

and terminating the Co-Debtor stay in effect pursuant to 11 U.S.C. 1301(a); and (iii) for such

other and further relief as is just and proper. In support of this Motion, Movant respectfully

states:

          1.        Movant is the holder of a Note executed by the Debtor, John A D’Andrea Jr dated

May 30, 2007, whereby the Debtor promised to repay $217,600.00 plus interest to Cardinal

Financial Company (the “Original Lender”). To secure the repayment of the Note, the Debtor
  Case 19-10865-elf        Doc 41-1 Filed 10/08/20 Entered 10/08/20 15:16:45               Desc
                                Main Document Page 2 of 4




and Christina M. D’Andrea (the “Co-Mortgagor”) executed a Mortgage in favor of Mortgage

Electronic Registration Systems, Inc. as nominee for Original Lender, encumbering the Property,

which was recorded in Recorder of Deeds Office in Bucks County, Pennsylvania under Book

5439 Page 421 as Instrument No. 2007060441. The Debtor and Co-Debtor entered into a Loan

Modification Agreement, effective April 1, 2012, that created a new principal balance of

$207,226.34. The Mortgage was ultimately assigned to Movant by an Assignment of Mortgage

recorded on March 7, 2019. A copy of the Note, Mortgage, Loan Modification Agreement, and

Assignments of Mortgage are attached hereto as Exhibit A.

         2.     A Petition under Chapter 13 of the United States Bankruptcy Code was filed with

respect to the Debtor on February 11, 2019.

         3.     This Court has jurisdiction over this case and this motion pursuant to 28 U.S.C. §§

157 and 1334.

         4.     Venue of this case and this motion is proper pursuant to 28 U.S.C. §§ 1408 and

1409.

         5.     The Debtor’s Chapter 13 Plan was confirmed by an Order entered by this Court on

August 13, 2019. The default on Movant’s loan constitutes a default on the terms of the

Confirmation Order.

        6.      The Debtor has failed to make current mortgage payments due to Movant under

the terms of the Loan Modification Agreement. As a result, the Mortgage remains post-petition

due for March 1, 2020.

        7.      Pursuant to 11 U.S.C. §362 (d)(1), the court shall enter an order granting a secured

creditor relief from the automatic stay for cause “including the lack of adequate protection of an

interest in property of such party and interest.”
  Case 19-10865-elf       Doc 41-1 Filed 10/08/20 Entered 10/08/20 15:16:45              Desc
                               Main Document Page 3 of 4




       9.      Specifically, courts have found cause for the granting of relief from an automatic

stay where the debtor has failed to make post-petition mortgage payments as they become due. In

Re Michael Lancelot Taylor, 151 B.R. 646,648 (Bankr. E.D.N.Y. 1993).

       10.     Movant may be irreparably harmed by the continuation of the Co-Debtor stay

absent payments from the Debtor or Co-Debtor. Accordingly, the Co-Debtor stay should be

modified pursuant to 11 U.S.C. § 1301(c)(3) and Movant should be permitted to proceed against

the Co-Debtor.

       11. Plaintiff incurred attorney’s fees in the amount of $850.00 and filing costs of $181.00

in connection with filing and prosecuting of this motion for relief and seeks recovery of those

amounts in order to cure the post-petition default.

       12.     Since grounds exist to vacate the stay in Debtor’s case, Movant therefore requests

that the automatic stay imposed under 11 U.S.C. § 362(a) and the Co-Debtor stay of Christina M.

D’Andrea imposed under 11 U.S.C. § 1301 be modified and terminated for cause to permit

Movant to pursue its rights under the Mortgage and applicable law, including without limitation,

the commencement and consummation of a foreclosure action and/or eviction proceeding.



        WHEREFORE, Movant respectfully requests an Order of this Court vacating the

automatic stay for cause pursuant to 11 U.S.C. § 362(d)(1); modifying and terminating the Co-

Debtor stay in effect pursuant to 11 U.S.C. 1301(a); and for such other, further and different

relief as to this Court may deem just, proper and equitable.
  Case 19-10865-elf      Doc 41-1 Filed 10/08/20 Entered 10/08/20 15:16:45       Desc
                              Main Document Page 4 of 4




Dated: October 8, 2020

                                        By: _/s/Lorraine Gazzara Doyle________
                                        Lorraine Gazzara Doyle, Esq.
                                        FRIEDMAN VARTOLO LLP
                                        Attorneys for Movant
                                        1325 Franklin Avenue, Suite 230
                                        Garden City, New York 11530
                                        T: (212) 471-5100
                                        F: (212) 471-5150
                                        Bankruptcy@FriedmanVartolo.com
